Smith, C. J.,
delivered the opinion of the court.
Since the aggregate amount which appellee can be called upon to pay the various materialmen, joined as *592parties defendant hereto, can he ascertained only after an accounting between him and Bussell, the principal defendant, the stating of which account is a proper function of a court of equity, the demurrer to the bill was properly overruled.
Affirmed and remanded, with leave to. appellants to answer within thirty days after the filing of the mandate in the court below. v

'Affirmed and remcmded.